Title: From James Madison to Anthony Merry, 28 August 1806
From: Madison, James
To: Merry, Anthony



Sir,
Department, Augt. 28th 1806.

You will receive herewith Duplicate Copies of a Protection, proving the Citizenship and describing the person of Robt Smith, which was granted to the said Smith by the Collector of the Customs at Philadelphia on the l9th May 1797.  From a late Communication to this Office, it appears that this man had been recently impressed into the British Ship of War, Cleopatra; and I must ask the favor of you, therefore, to interpose with the Commander of the Ship in question to give him a discharge.  I have the Honor to be, with very great Respect and Consideration, Sir, Your Mo: Obed Servt.

J.M.

